                     Case 18-50489-CSS          Doc 234       Filed 09/09/20         Page 1 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:

MAXUS ENERGY CORPORATION, et al.,                              Chapter 11

                                                                   Case No. 16-11501 (CSS)
                          Debtors.1                                (Jointly Administered)

MAXUS LIQUIDATING TRUST,

                          Plaintiff,

                     v.

YPF S.A., YPF INTERNATIONAL S.A.,
YPF HOLDINGS, INC., CLH HOLDINGS,                                  Adversary Proceeding No. 18-50489
INC., REPSOL, S.A., REPSOL                                         (CSS)
EXPLORACION, S.A., REPSOL USA
HOLDINGS CORP., REPSOL E&P USA,
INC., REPSOL OFFSHORE E&P USA,
INC., REPSOL E&P T&T LIMITED, and
REPSOL SERVICES CO.,

                          Defendants.


MEMORANDUM OF LAW IN SUPPORT OF THE MAXUS LIQUIDATING TRUST’S
UNOPPOSED MOTION FOR ISSUANCE OF HAGUE CONVENTION REQUEST FOR
 INTERNATIONAL JUDICIAL ASSISTANCE (LETTER OF REQUEST) TO TAKE
                     TESTIMONY OVERSEAS

          Pursuant to Federal Rule of Civil Procedure 28(b)(2), made applicable here by Rule 7028

of the Federal Rules of Bankruptcy Procedure, and 28 U.S.C. §1781(b)(2), the Maxus

Liquidating Trust (the “Trust”) respectfully moves the Court to issue a Request for International

Judicial Assistance Pursuant to the Hague Convention of 18 March 1970 on the Taking of




1
  The Debtors in the above-captioned Chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: Maxus Energy Corporation (1531), Tierra Solutions, Inc. (0498), Maxus International
Energy Company (7260),Maxus (U.S.) Exploration Company (2439), and Gateway Coal Company (7425). The
address of each of the Debtors is 10333 Richmond Avenue, Suite 1050, Houston, Texas 77042.

                                                        1
AMERICAS 102421752
                     Case 18-50489-CSS          Doc 234        Filed 09/09/20         Page 2 of 5




Evidence Abroad in Civil or Commercial Matters (“Letter of Request”) to take testimony

overseas of Mr. Teodoro Marcó (“Mr. Marcó” or the “Witness”).

          Mr. Marcó, who currently resides in Argentina, was a Director for Maxus, Repsol, and

YPF. In his capacity as a Director, Mr. Marcó was involved in strategic decision-making as it

relates to Maxus, Repsol, and YPF’s finances and management. Mr. Marcó has knowledge

relevant to this action as described more fully herein.

          Because Mr. Marcó resides in Argentina, a country outside of the Court’s subpoena

power, and because the Defendants have informed the Trust that they do not expect to be able to

make Mr. Marcó available for deposition in the United States and that they do not oppose the

instant application,2 only by Letter of Request will the Trust be able to secure Mr. Marcó’s

testimony for use at trial.           For those reasons, as more fully explained below, the Trust

respectfully requests that the Court issue the Letter of Request (together with the exhibits

thereto), which are attached as Exhibit A through A.4 to the Declaration of Matthew L.

Nicholson in Support of the Trust’s Motion for Issuance of Hague Convention Request for

International Assistance to Take Testimony Overseas (the “Nicholson Declaration”).

                                                  ARGUMENT

          COURTS ROUTINELY ISSUE REQUESTS TO PERMIT PARTIES TO TAKE
          EVIDENCE IN FOREIGN COUNTRIES

          Rule 28(b)(2) of the Federal Rules of Civil Procedure, made applicable here by Rule

7028 of the Federal Rules of Bankruptcy Procedure, and 28 U.S.C. §1781(b)(2) grant the Court

the authority to issue a letter of request seeking the assistance of a foreign court in securing the

testimony of a non-party witness located overseas. See Compagnie des Grands Hotels d’Afrique

2
  In declining to oppose the Trust’s application for foreign deposition assistance, the Defendants do not, and are not
understood to, make any concession regarding any assertion of fact or law contained therein. Further, the
Defendants do not waive, and are expressly reserving, all other rights and objections with respect to the deposition
of Mr. Marco.

                                                         2
AMERICAS 102421752
                     Case 18-50489-CSS      Doc 234    Filed 09/09/20   Page 3 of 5




S.A. v. Starman Hotel Holdings LLC, No.: 18-00654 RGA, 2019 U.S. Dist. LEXIS 117054, at

*4-5 (D. Del. July 14, 2019) (“The burden is not great for a party seeking a letter of request

because the Convention procedures are available whenever they will facilitate the gathering of

evidence by the means authorized in the [Hague] Convention.”) (internal quotation marks

omitted). “Courts routinely issue such letters where the movant makes a reasonable showing that

the evidence sought may be material or may lead to the discovery of material evidence.” Id.

(quoting Netherby Ltd. v. Jones Apparel Grp., Inc., 2005 U.S. Dist. LEXIS 9769, at *1

(S.D.N.Y. May 18, 2005)).

          THE EVIDENCE SOUGHT BY THE TRUST IS RELEVANT TO THE TRUST’S
          CLAIMS

          In Section 10 of the Letter of Request, the Trust identifies the primary topics and

questions for Mr. Marcó’s depositions. The testimony of Mr. Marcó concerning each of these

topics is relevant to the Trust’s claims.

          A.         Mr. Marcó’s testimony is necessary to develop the facts and circumstances of
                     the Trust’s claims.

          To the best of the Trust’s knowledge, Mr. Marcó was a director on the board of YPF

Holdings from 2008 to 2012, a director on the board of Maxus Energy Company from 2008 to

2012, and a director on the board of Tierra Solutions (“Tierra”) from 2009 to 2012. See

Nicholson Decl. Ex. B and C. As set forth in the Complaint, during his tenure as a director of

Maxus, YPF sent Mr. Marcó from Argentina to Maxus’s headquarters in Texas in order to ensure

YPF’s full control over Maxus’s business decisions. Compl. at ¶ 153.

          Upon information and belief, while serving on the Maxus Board, Mr. Marcó

communicated with, and received direction from, Repsol and YPF regarding the conduct of

Maxus’s affairs. During much of Mr. Marcó’s tenure as a director of Maxus, Maxus was



                                                  3
AMERICAS 102421752
                     Case 18-50489-CSS    Doc 234     Filed 09/09/20     Page 4 of 5




understood to be insolvent, in that it would have been unable to satisfy its obligations as they

came due without routine contributions of significant amounts of operating capital to Maxus by

YPF and Repsol.

          Further, upon information and belief, Mr. Marcó and other YPF-appointed members of

the Maxus board used YPF’s leverage over Maxus (in the form of providing badly-needed

operating capital) to cause Maxus to operate to the benefit of YPF and Repsol and to the

detriment of Maxus itself, its Debtor affiliates, and their creditors. See Compl. at ¶¶ 154, 155.

For example, upon information and belief, YPF directed Mr. Marcó to cease from pursuing

valuable exploration and production assets, such as the Coronado Prospect.

          Mr. Marcó’s testimony is also relevant and may be material to, or lead to the discovery of

admissible evidence relating to, the issue of YPF’s domination of Maxus during the Passaic

River Litigation. During the Passaic River Litigation, the Trust alleges that Mr. Marcó received

direction on Maxus’s litigation strategy from YPF attorneys. Indeed, upon information and

belief, Mr. Marcó went to Houston to meet with Repsol and YPF lawyers regarding Repsol and

YPF litigation strategy. Mr. Marcó has direct and personal knowledge as to the substance and

purpose of these communications.

          Any testimony regarding Mr. Marcó’s tenure as a YPF-appointed director of Maxus is

relevant to the Trust’s claims. The Trust seeks to recover from YPF (and Repsol, which, on

information and belief, directly or indirectly exerted control over both YPF and the Debtors

during Mr. Marcó’s tenure) on a theory of alter ego liability damages corresponding to losses

that befell creditors of Maxus on account of the Defendants’ scheme to isolate Maxus’s valuable

assets from its significant environmental liability, and thereby prevent Maxus’s creditors from

reaching those assets. Compl. at ¶ 218. Mr. Marcó’s testimony as a YPF-appointed director of


                                                 4
AMERICAS 102421752
                     Case 18-50489-CSS   Doc 234     Filed 09/09/20    Page 5 of 5




Maxus is essential to establishing facts related, inter alia, to how much Board members

communicated with Repsol and YPF regarding Board decisions, how Board decisions were

made, and how those decisions were approved.

          Moreover, some of this information, such as Mr. Marcó’s experience as a YPF loyalist on

Maxus’s Board, is solely within the Witness’s possession. Mr. Marcó’s testimony is thus

necessary for the fair determination of this proceeding, and because he resides outside of the

subpoena power of the Court, the Letter of Request should issue to allow the Trust to take their

depositions.

                                         CONCLUSION

          For the foregoing reasons, the Court should grant this motion and issue the Letter of

Request attached as Exhibit A to the Nicholson Declaration.

Date: September 9, 2020

                                                     Respectfully submitted,
                                                     FARNAN LLP
                                                     /s/ Michael J. Farnan
                                                     Brian E. Farnan (Bar No. 4098)
                                                     Michael J. Farnan (Bar No. 5165)
                                                     919 North Market Street, 12th Floor
                                                     Wilmington, DE 19801
                                                     (302) 777-0300
                                                     bfarnan@farnanlaw.com
                                                     mfarnan@farnanlaw.com
                                                     J. Christopher Shore (admitted pro hac vice)
                                                     Matthew Nicholson (admitted pro hac vice)
                                                     WHITE & CASE LLP
                                                     1221 Avenue of the Americas
                                                     New York, NY 10020
                                                     (212) 819-8200
                                                     cshore@whitecase.com
                                                     matthew.nicholson@whitecase.com
                                                     Attorneys for the Liquidating Trust


                                                5
AMERICAS 102421752
